internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ ------------ ---------------------------------------- ------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------ id no ------ ------------------ telephone number ---------------------- refer reply to cc corp plr-113452-17 date date distributing controlled merger partner merger sub merger partner funds fiduciary transferred business state a state b date a ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- --------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------ ------------------------------------------------------------------------------------- ----- ------------------------------------------------- --------------------------------------------------------------------------- -------------- -------------- ------------------------ plr-113452-17 date b a b c d e f g ----------------------- ------ -------------------- -- ------ ---- ---- ------ dear ------------------- this letter responds to a letter dated date submitted on behalf of distributing requesting a ruling on two significant issues presented under sec_355 of the internal_revenue_code the code this letter supersedes the letter dated date the material information provided in that request is summarized below this letter and the rulings contained therein are issued pursuant to section dollar_figure of revproc_2017_1 2017_1_irb_1 regarding one or more significant issues under sec_355 and only address one or more discrete legal issues involved in the transaction this office expresses no opinion as to the overall tax consequences of the transactions described in this letter or as to any issue not specifically addressed by the rulings below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a publicly traded state a corporation that is the common parent of an affiliated_group that files a consolidated federal_income_tax return the distributing group prior to the distribution as defined in step iii infra the distributing group was engaged in several lines of business including the transferred business controlled is a state b corporation that was wholly owned by distributing until the distribution plr-113452-17 merger partner is a publicly traded state b corporation that is unrelated to the distributing group and is the common parent of an affiliated_group that files a consolidated federal_income_tax return prior to the merger as defined in step iv infra merger partner wholly owned merger sub a state b corporation which was formed for the sole purpose of facilitating the transaction merger partner has historically engaged in share repurchases through various share repurchase plans including through both non-accelerated repurchases and accelerated share repurchase programs asr programs pursuant to accelerated share repurchase agreements merger partner would repurchase a specified number or volume range of its shares of common_stock from a third-party investment bank at an agreed-upon price per share or other price mechanism the bank would obtain the shares of common_stock by borrowing such shares and the bank would buy the shares typically on the open market over time to return the borrowed shares in the non- accelerated repurchases merger partner appointed a financial_institution as agent to repurchase shares of merger partner common_stock subject_to certain securities law restrictions as well as price volume and other parameters set forth in the plans the agent was authorized to purchase merger partner’s shares at the then-prevailing market price on the principal exchange on which merger partner common_stock is traded any national securities exchange in the over-the-counter market on an automated trading system or otherwise on the day before the merger approximately a of the total outstanding shares of merger partner stock was owned by the merger partner funds each of which is held by a retirement_plan qualified under sec_401 on date a distributing controlled merger partner and merger sub entered into a merger agreement as amended the merger agreement and various other agreements governing certain terms of the transaction on the same date distributing and controlled entered into a separation agreement as amended the separation agreement governing certain terms of the transaction pursuant to the separation agreement and the merger agreement the following steps were taken together the transaction i distributing controlled and certain of each of their subsidiaries engaged in a series of steps to effect an internal reorganization to prepare for the separation of the transferred business from the other businesses of the distributing group ii on date b distributing transferred its ownership interests in certain assets related to the transferred business to controlled in exchange for controlled common_stock controlled’s assumption of certain liabilities related to the transferred business and a cash payment of approximately dollar_figureb the transfer plr-113452-17 iii on date b and following the transfer distributing exchanged all of the shares of controlled common_stock for shares of distributing the distribution the distribution was intended qualify as a distribution of controlled common_stock to distributing’s shareholders pursuant to sec_355 and together with the transfer as a reorganization described in sec_368 iv on date b and following the distribution merger sub merged with and into controlled with controlled being the surviving corporation of the merger and a wholly owned subsidiary of merger partner the merger in the merger each share of controlled common_stock held by distributing stockholders was automatically converted into the right to receive c share s of merger partner common_stock the merger approximately d more than of the outstanding shares of merger partner common_stock was held by shareholders who held distributing stock prior to step iii step iv was intended to qualify as a reorganization within the meaning of sec_368 by reason of sec_368 and or a b the consummation of immediately after v in retirement of outstanding distributing pursuant to the separation agreement within e months following the distribution distributing will distribute the cash proceeds received in step ii to distributing’s creditors to distributing’s shareholders in repurchase of or distribution with respect to distributing’s shares step v is intended to qualify as money distributed to distributing’s creditors or stockholders in connection with the reorganization in step ii and step iii for purposes of sec_361 indebtedness or merger partner intends to engage in repurchases of its common_stock through open market purchases or accelerated share repurchase transactions collectively the share repurchases when consistent with its overall capital deployment plan merger partner has excess available cash and the opportunity to repurchase shares at an attractive price merger partner intends to adopt a new share repurchase plan providing for share repurchases in an open market and may adopt additional programs on substantially_similar terms in the future the proposed share repurchase plans will be on similar terms as merger partner’s previous non-accelerated repurchases except that the proposed share repurchase plans will require any repurchases to be in the open market in addition merger partner intends to adopt a new asr program that is expected to operate on terms substantially the same as the accelerated share repurchase agreements entered into by merger partner in the past under the share repurchases merger partner expects to repurchase in the aggregate less than f of its common_stock outstanding after the closing of the transaction merger partner is indifferent as to which shareholders participate in the share repurchases immediately after the merger the merger partner funds owned approximately g of the total outstanding shares of merger partner stock no other retirement plans of merger partner or any person that is treated as the same employer as merger partner plr-113452-17 or controlled under sec_414 c m or o qualifying under sec_401 or sec_403 has owned any merger partner stock since the date that is two years before date b merger partner intends to issue additional shares of merger partner stock to the merger partner funds and the merger partner funds may from time to time acquire additional shares of merger partner stock from open market purchases during the two-year period following the distribution and merger collectively the fund acquisitions during the two-year period following the distribution and merger other than the fund acquisitions merger partner will not issue merger partner common_stock to any other retirement_plan of merger partner or any person that is treated as the same employer as merger partner or controlled under sec_414 c m or o qualifying under sec_401 or sec_403 nor will any such plan otherwise acquire merger partner stock distributing makes the following representations representation sec_1 the share repurchases will be motivated by a business_purpose the stock to be repurchased in the share repurchases will be widely held and the share repurchases will be made in the open market or through an asr program the share repurchases are not motivated to any extent by a desire to increase or decrease the ownership percentage of any particular shareholder or group of shareholders to the extent that the share repurchases are made on the open market through a broker merger partner will not know the identity of any shareholder from which merger partner stock is repurchased to the extent that the share repurchases are made through an asr program merger partner will not know with certainty the identity of any shareholder from which merger partner stock is borrowed or purchased by each bank that participates in such asr program no shareholder of distributing who actively participates in the management or operation of distributing has filed a form_3 form_4 schedule 13d or schedule 13g indicating that it owned enough shares to be a controlling shareholder within the meaning of sec_1_355-7 a controlling shareholder during the two-year period before the distribution the 2-year pre-distribution period and distributing has no actual knowledge of any controlling shareholders during the 2-year pre-distribution period no shareholder of merger partner who actively participates in the management or operation of merger partner has filed a form_3 form_4 schedule 13d or schedule 13g indicating that it owns enough shares to be a controlling shareholder since the merger and merger partner has no plr-113452-17 actual knowledge of any controlling shareholders since the merger no shareholder of merger partner has filed a form_3 form_4 schedule 13d or schedule 13g indicating that it owns enough shares to be a ten-percent shareholder within ten-percent shareholder since the merger and merger partner has no actual knowledge of any ten-percent shareholders since the merger the meaning of sec_1_355-7 a for purposes of representations and actual knowledge means the actual knowledge of the vice president of investor relations the general counsel or a functionally similar position at distributing or merger partner as applicable of the existence of a controlling shareholder or ten-percent shareholder rulings based solely on the information submitted and representations made we rule as follows to the extent the share repurchases are treated as part of a plan or series of related transactions with the distribution for purposes of sec_355 the share repurchases will be treated as being made from all public shareholders of merger partner common_stock on a pro_rata basis for the purposes of testing the effect of the share repurchases on the distribution under sec_355 for purposes of this ruling each merger partner common_stock shareholder will be treated as a public shareholder with respect to any share repurchases that occur on or prior to five business days after either actual knowledge or the filing of a schedule 13d schedule 13g form_3 or form_4 indicating the shareholder holds enough shares to be considered a five-percent shareholder within the meaning of sec_1_355-7 and it actively participates in the management or operation of acquiring as described in sec_1 h or a ten-percent shareholder for purposes of determining whether a ten-percent shareholder exists merger partner may disregard a schedule 13g unless item reports such a shareholder or is left blank or the filer discloses its status as a ten-percent shareholder on form_3 or form_4 for purposes of sec_355 the merger partner funds are treated as having indirectly acquired an amount of controlled common_stock in the merger the merger shares equal to i the number of shares of merger partner common_stock held by the merger partner funds immediately after the merger multiplied by ii a fraction the numerator of which is the total number of shares of controlled common_stock outstanding immediately after the merger and the denominator of which is the total number of shares of merger partner common plr-113452-17 stock outstanding immediately after the merger sec_1_355-7 applies to the merger shares in an amount the pre-distribution amount to the extent the pre-distribution amount does not represent more than ten percent of the total combined voting power of all classes of stock entitled to vote or more than ten percent of the total value of all shares of all classes of stock of controlled outstanding immediately after the merger the pre-distribution amount is equal to i the excess of the number of shares of merger partner common_stock acquired by the merger partner funds in the year pre-distribution period over the number of shares of merger partner common_stock disposed of by the merger partner funds in the 2-year pre- distribution period multiplied by ii a fraction the numerator of which is the total number of shares of controlled common_stock outstanding immediately after the merger and the denominator of which is the total number of shares of merger partner common_stock outstanding immediately after the merger that such post-distribution acquisition when combined with for purposes of sec_355 each acquisition of merger partner common_stock by the merger partner funds is treated as an indirect acquisition of controlled stock each a post-distribution acquisition during the period in which controlled remains a wholly owned subsidiary of merger partner sec_1_355-7 will apply to each post-distribution acquisition to the extent the acquisitions of the pre-distribution amount and all previous post-distribution acquisitions do not represent acquisitions of more than ten percent of the total combined voting power of all classes of stock entitled to vote or more than ten percent of the total value of shares of all classes of stock of controlled outstanding immediately after the post-distribution acquisition calculated as a fraction i the numerator of which is the excess of the number of shares of merger partner common_stock acquired by the merger partner funds in the four- year period beginning two years before the distribution the 4-year period over the number of shares of merger partner common_stock disposed of by the merger partner funds in the 4-year period and ii the denominator of which is the total number of shares of merger partner common_stock outstanding immediately after the post-distribution acquisition caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements plr-113452-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely william w burhop assistant branch chief branch office of the associate chief_counsel corporate cc
